Citation Nr: 0530074	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  99-12 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for an upper and lower 
back disability.

2.  Entitlement to service connection for a bilateral 
shoulder disability.  

3.  Entitlement to service connection for a bilateral leg 
disability.  

4.  Entitlement to service connection for a right hip 
disability.  

5.  Entitlement to service connection for a right knee 
disability.   


REPRESENTATION

Appellant represented by:	Bobby Amburgey, Attorney at 
Law




ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to 
July 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Louisville, Kentucky, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the aforementioned claims.  

In July 2001, March 2004, and September 2004, the Board 
remanded the appeal for further development.  


The issue of service connection for a bilateral leg 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims have been obtained.  

2.  The veteran's upper and lower back, bilateral shoulder, 
right hip and right knee conditions are not attributable to 
service nor are any of these disabilities secondary to the 
service-connected left knee disability.   




CONCLUSIONS OF LAW

1.  Upper and lower back, bilateral shoulders, right hip and 
right knee disabilities were not incurred in or aggravated by 
active service, nor may upper and lower back, bilateral 
shoulder or the right hip disabilities be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303 3.307, 3.309 (2005).  

2.  Upper and lower back, bilateral shoulders, right hip, and 
right knee disabilities are not a result of the veteran's 
service-connected left knee disability.  38 C.F.R. § 3.310 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

      I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

With respect to VA's duty to notify, the rating decisions on 
appeal, together with the statement of the case and 
supplemental statements of the case, adequately informed the 
veteran of the types of evidence needed to substantiate his 
claim.  Furthermore, the RO sent a letter to the veteran in 
July 2001, which asked him to submit certain information, and 
informed him of the responsibilities of the claimant and VA 
concerning obtaining evidence to substantiate his claims.  In 
accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information VA would 
be obtaining, and essentially asked the veteran to send to VA 
any information he had to process the claims.  The letter 
also explained that VA would make reasonable efforts to help 
him get evidence such as medical records, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  VA informed the 
veteran what he needed to show for service connection.  In 
view of this, the Board finds that the Department 's duty to 
notify has been fully satisfied with respect to the claims.  
Moreover, the veteran was provided with the text of 38 C.F.R. 
§ 3.159, from which the United States Court of Appeals for 
Veterans Claims (Court) took the fourth notification element, 
in the supplemental statement of the case.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of his claim.  That was not accomplished here as 
the claim was instituted prior to the enactment of the VCAA.  
However, content complying notice was eventually 
accomplished, together with proper subsequent VA process.  
The Board therefore concludes that to proceed to a decision 
on the merits would not be prejudicial to the appellant in 
this instance.  

The Board notes that the Pelegrini II Court explicitly stated 
that, notwithstanding the requirement that a valid VCAA 
notice be provided before the AOJ decision: "[W]e do not hold 
that . . . [a] case in which pre-AOJ-adjudication notice was 
not provided . . . must be returned to the AOJ for the 
adjudication to start all over again as though no AOJ action 
had ever occurred, i.e., there is no nullification or voiding 
requirement either explicit or implicit in this opinion . . . 
." The Board interprets the Pelegrini II decision and 
discussion therein to mean that the intent and purpose of the 
law are to provide a full VCAA notice before the initial AOJ 
decision to ensure full and fair development of the case and 
to provide a claimant ample time to substantiate the claim.  
However, the Court recognized that a case-by-case evaluation 
might be warranted.  The Board has conducted such an 
evaluation here and has determined that adequate notice was 
provided, as set forth above.  The record is not incomplete 
due to VA action or inaction with respect to VCAA 
notification.

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran, and examination reports are in the file.  He has 
not identified any additional evidence pertinent to his claim 
not already of record, or attempted to be located, or 
requested by VA.  He underwent examinations in connection 
with this case.  There are no known additional records to 
obtain.  

The Board finds that VA has satisfied its duties to inform 
and assist him.  


Service Connection

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. §  1131.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).   

When a veteran has served continuously for ninety (90) days 
or more during a period of war, or after December 31, 1946, 
and arthritis becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there was no evidence of such disease 
during the period of service.  This presumption is rebuttal 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 
4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 
34 (1991).  

In Allen, the Court indicated that the term "disability" as 
used in 38 U.S.C.A. § 1110 "... refers to impairment of 
earning capacity, and that such definition mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, shall be 
compensated.  The Court then concluded that "... pursuant to 
§ 1110 and § 3.310(a), when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."  Id.

Thus, service connection on a secondary basis may be granted 
under one of two conditions.  The first is when the disorder 
is proximately due to or the result of a disorder of service 
origin.  In that case, all symptomatology resulting from the 
secondary disorder will be considered in rating the 
disability.  The second is when a service-connected 
disability aggravates a nonservice-connected disability.  In 
those cases, VA may only consider the degree of disability 
over and above the degree of disability prior to the 
aggravation.  

The veteran asserts, that service connection is warranted for 
an upper and lower back, bilateral shoulders, bilateral leg, 
right hip, and right knee disorders based on service 
incurrence.  He also maintains, in the alternative, that the 
aforementioned  disorders are as a result of his service-
connected left knee disability.  

As for the veteran's upper and lower back disorders, service 
medical records show no finding, treatment, or diagnosis of 
the upper or lower back in service.  His entrance examination 
of the spine proved normal.  Medical records do show that he 
was involved in a car accident in September 1980 and 
sustained a fall from the guard shack in July 1981.  In 
September 1980, it was noted that he had a contusion of the 
hip.  X-rays reveal no bony abnormality.  An x-ray study  of 
the back in March 1980 reveals that the veteran complained of 
low back pain while sitting up on the bus.  X-ray studies 
were within normal limits.  In July 1981, he was reported to 
have a contusion of the left knee.  The records show no 
findings of injury to his back at that time.  In April 1982, 
he was provided his orders indicating that he would be 
relieved from active duty in July 1982, not by reason of 
disability.  

After service, there were voluminous private records 
concerning treatment for the veteran's back.  In August 1993, 
he was seen for back complaints of 10 years duration when he 
reported that he had injured his back 10 years earlier while 
body lifting.  X-rays of the lumbosacral spine in August 1993 
were normal.  It was noted that he most recently worked as a 
professional wrestler but not since October 1993.  In 
October 1994, he was seen for long term back complaints, at 
least 10 years, from when he was a weight lifter in the Army.  
It was also noted that he had done some professional weight 
lifting and that he now suffered with acute exacerbations 
from his chronic condition.  In July 1996, he was in a motor 
vehicle accident which resulted in complaints of neck and 
back pain.  By December 1998, x-rays of the lumbar spine 
performed at Pattie Clay Hospital showed mild degenerative 
changes.  His private rheumatologist, Rita Egan, MD, 
diagnosed multiple joint pain which she believed was 
consistent with degenerative arthritis.  

In August 2002, the veteran underwent a VA examination in 
connection with this claim.  The examiner indicated that the 
service medical records were reviewed, and noted several 
musculoskeletal complaints, but none of the lumbar, thoracic, 
or cervical spines.  It was noted he fell off of a guard 
shack, was in a motor vehicle accident, and received 
significant care after service from his private physician, 
John Strauss, MD,  for back complaints and from Dr. Egan, his 
private rheumatologist.  After reviewing all of these records 
and examining the veteran, the examiner made an assessment of 
complaints of low back pain and degenerative disc disease of 
the lumbar spine.  X-rays of the lumbar spine revealed no 
fractures or bone destruction and mild disc space narrowing 
between L4-5.  X-rays of the cervical spine showed mild 
degenerative disc disease at C6-7.  She also related that it 
was unlikely that the veteran's low back pain was related to 
military service.  

In February 2003, the VA examiner who examined the veteran in 
August 2002, provide further information regarding her 
examination of the veteran.  She indicated that cervical 
spine disc disease was not likely related to the veteran's 
service.  She related that he had significant trauma related 
in his medical records, including a motor vehicle collision 
in July 1996 in which a truck backed into the veteran's 
vehicle at a high rate of speed.  This was after service.  He 
complained of neck pain at that time.  As for the veteran's 
lumbar spine, she also related that she did not find it 
likely to have been related to the veteran's military 
service.  In June 2003, she again addressed the veteran's 
lumbar spine.  She related that the she had seen an x-ray 
report in the veteran's service medical records that 
suggested the veteran had back pain after riding a bus.  
Those films were normal and there were no further complaints 
regarding the back in service.  Again, she related that it 
was unlikely that that his lumbar complaints were related to 
service.  

In April 2004, the veteran underwent additional VA 
examination.  The examiner, who previously evaluated the 
veteran in February and June 2003, reiterated her previous 
findings.  She found that the veteran sometimes confused his 
low back pain with hip pain; that he dated his back problems 
to a fall off of a guard shack; that one x-ray in service was 
normal after complaints of back pain while riding a bus; that 
there were no upper back complaints in service; and that he 
sustained significant trauma via a motor vehicle accident in 
1996.  The examiner again related that it was her opinion 
that it was unlikely that the veteran's back complaints could 
be associated with one fall in service and that it was 
unlikely that his present  complaints were related to 
service.  

In February 2005, the VA examiner who previously examined the 
veteran most recently in April 2004, was asked to provide an 
opinion as to whether or not the veteran's claimed upper and 
lower back disorders were due to his service-connected left 
knee disability.  She related that it was argued that the 
pain in the back was affected by an abnormal gait, and that 
if there was considerable leg length discrepancy, the need to 
Trendelenburg or lean over the affected leg could be 
associated with increased compacting forces as the spine 
rights after stance on the affected leg.  However, she 
related that there was not a significant leg length 
discrepancy in the veteran.  She also related that although 
the veteran has an unstable knee, it was her opinion that the 
veteran's lumbar and thoracic degenerative disc disease(DDD)/ 
degenerative joint disease (DJD) could not be explained from 
a fall from a standing position alone.  She opined that it 
was more likely that the changes in the veteran's upper and 
lower back were related to the high speed trauma of [1996] 
motor vehicle accidents related in the medical records.  

Based on the foregoing, service connection for upper and 
lower back disorder can not be established on a direct basis 
or secondary to the veteran's left knee disability.  The 
veteran's service medical records do not reflect complaints 
or treatment related to his upper back.  On only one 
occasion, is there evidence that the veteran had back pain 
and those x-ray films were within normal limits.  The first 
evidence showing treatment for back complaints was in 1993, 
at least 11 years after service.  Therefore, there is no 
basis for service connection for arthritis of the upper or 
lower back on a presumptive basis, as there is no medical 
evidence showing that he had arthritis of the spine within 
one year of service discharge.  Further, there are medical 
opinions of record which indicate that the veteran's upper 
and lower back disorders are not due to service or due to his 
service-connected left knee disability.  The examiner related 
that one fall off a guard shack, with nothing more, could not 
cause the veteran's back complaints.  It was her opinion that 
the upper back complaints were more likely associated with 
significant trauma via a motor vehicle accident after 
service.  As for the lower back, she also did not associate 
it with the veteran's service or service-connected left knee.  
She indicated that there was not significant left leg 
discrepancy and a single fall from a standing position 
because of an unstable knee could not cause his lower back 
complaints.  There is no medical evidence of record, private 
or VA, which attributes the veteran's upper and lower back 
disorders to service, or secondary to his service-connected 
left knee disability.  Only the veteran's statements of such 
associate the veteran's upper and lower back disorders to 
service or to his service-connected left knee.  It is well 
established that laypersons cannot provide competent evidence 
when an expert opinion is required, as is the case with 
establishing the etiology or diagnosis of a medical 
condition.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  In the absence of competent medical evidence linking 
the veteran's upper/lower back to service or to a service-
connected disability, the Board must find that the 
preponderance of the evidence is against the claim of service 
connection for upper and lower back disorders on a direct 
basis or as secondary to his service-connected left knee 
disability.  

As for the veteran's bilateral shoulder disorders, those 
claims of service connection also must fail.  There are no 
findings, treatment, or diagnosis related to either shoulder 
in service.  

After service, the first evidence of shoulder complaints was 
in January 1998.  The veteran complained of shoulder and low 
back pain at the time.  In February 1998, he reported to Dr. 
Egan that he had a fractured clavicle in the past.  No 
mention of which clavicle or the cause of the fracture was 
made.  In December 1998, he complained of pain into the 
shoulder blades up to the neck.  

The veteran underwent VA examination in August 2002.  He 
claimed he injured his shoulder in a fall from a truck and 
helicopter in service.  X-ray examination revealed no 
evidence of fracture or bone destruction to either shoulder.  
A normal study was revealed.  

In June 2003, the veteran again underwent VA examination.  At 
that time, the veteran complained of right shoulder pain 
which he attributed to a fall out of a helicopter in service.  
He stated that his private doctor told him he had a fractured 
clavicle.  There was full passive range of motion with pain 
of the right shoulder on examination.  X-rays did note 
degenerative changes of the right acromiclavicular joint.  
Nothing was related regarding the left shoulder and the 
examiner opined that with no complaints in service referable 
to the right shoulder, she found that it was unlikely that 
any right shoulder complaints were related to service.  

During an April 2004 VA examination, the veteran maintained 
his shoulder complaints and continued to attribute them to 
service.  X-rays did reveal mild degenerative arthritis of 
both acromoclavicular joints.  As she was unable to document 
the veteran's trauma he claimed to have sustained to his 
shoulders in service, the examiner again indicated that it 
was unlikely that his degenerative arthritis of the right 
shoulder was related to service.  

In February 2005, the VA examiner provided medial opinions 
related to the relationship between the veteran's shoulders, 
and other joints and whether any of these findings related 
the veteran's shoulder complaints to his service-connected 
left knee disability.  The examiner did not find that such 
was the case and specifically indicated that it was her 
opinion that shoulder complaints were not related to the 
veteran's left knee instability or pain.  

Again, there is no medical evidence in the service medical 
records, within one year of service discharge, or for many 
years thereafter, that even show findings, treatment, or 
diagnosis of a shoulder condition, including arthritis.  As 
arthritis of the shoulders was not diagnosed within one year 
following the veterans discharge from service, service 
connection is not warranted on a presumptive basis.  

In 1998, the veteran first presented complaints of shoulder 
pain.  Although he reported to a VA examiner in 2003, that 
his private physician told him that he had a fractured 
clavicle and he claims that he could not have injured his 
clavicle at any time except during service, the medical 
evidence is devoid of these findings.  In fact, the only 
private medical evidence that discusses a fractured clavicle 
is in 1998, when the veteran's private physician noted that 
the veteran told him that he had fractured his clavicle in 
the past.  Findings related to arthritis of the clavicle do 
not report fracture or traumatic findings related to his 
clavicle.  Those findings are all related to mild 
degenerative changes of both acromoclavicular joints.  

Again, no medical professional has attributed the veteran's 
bilateral shoulder disorder to service, within one year of 
service discharge, or to his service-connected left knee 
disability.  The most recent VA opinion clearly indicated 
that his shoulder disorder is unrelated to his service-
connected left knee disability.  The veteran's statements to 
the effect that he has a shoulder disability due to service 
or to a service-connected disability cannot be considered 
competent medical evidence linking his condition to service 
or to a service-connected disability.  As a lay person he is 
not competent to provide opinions regarding a medical 
diagnosis or causation.  

In the absence of competent medical evidence linking the 
veteran's bilateral shoulder disability to service or to a 
service-connected disability, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection; the benefit-of-the doubt doctrine is inapplicable 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).

As for the veteran's right hip claim, service medical records 
show that the veteran sustained a contusion of the right hip 
in September 1980.  X-rays of the right leg were within 
normal limits.  

After service, the veteran was first seen with complaints of 
hip pain in January 1996.  Those complaints were related to 
the veteran's left, not right hip.  On other occasions, he 
was seen with hip complaints, along with other joint pain. He 
had pain in both hips and his back in April 1997.  In 
December 1998, he was seen by Dr. Egan, where he reported 
that his hips caused pain in his back.  Dr. Egan related that 
the veteran's multiple joint pain was consistent with 
degenerative arthritis.   

During the August 2002 VA examination, the veteran complained 
of right hip pain and related it to the automobile accident 
in service.  X-ray findings were negative and the examiner 
indicated that she could not relate the hip pain to service.  

In February 2003, the VA examiner indicated that the 
veteran's right hip pain was not related to service.  She 
noted that he had hip pain, discoloration, and abrasions 
after an automobile accident in service.  There were no 
further complaints of the hip pain in service and at the time 
of her examination of the veteran, he had no hip pathology.  
His private treatment of this area had been directed toward 
his hamstring muscle and sacroiliac joint by his private 
physician, Dr. Strauss.  In June 2003, the same VA examiner 
opined that it was unlikely that bilateral hip pain was 
related to military service.  She stated that the only 
presentation for care in service was for right hip pain, 
which resolved.  There had been no sequelae, such as x-ray 
evidence, of right hip problems.  

By April 2004, VA x-rays showed mild arthritis of the hips.  
However, the examiner continued to indicate that it was her 
opinion that this was not related to service.  She opined 
that the only complaints made in service were related to the 
right hip contusion, which she expected had resolved.  The 
veteran's now present mild arthritis, many years after 
service, was no more severe on the right than on the left.  
In February 2005, the VA examiner rendered further opinion, 
this time related to whether the veteran's right hip disorder 
was the result of or aggravated by the veteran's service-
connected left knee disability.  She opined that it was not.  
She stated that biomechanics of normal and abnormal walking 
refuted the overuse of the right side of the veteran's body 
which would affect his right hip.  She attributed this to the 
fact that the veteran hardly walked at all and therefore, 
there was no overuse of his nonservice connected side.  

The thorough review of the record shows that the veteran's 
inservice right hip contusion resolved without apparent 
residual disability.  There was no right hip arthritis shown 
within one year of service discharge.  Thus, service 
connection on a presumptive basis is not warranted.  
Additionally, the first evidence of hip complaints was in 
1996, and those complaints were related to the veteran's left 
hip.  In 1997, his hip complaints were bilateral and the 
first evidence of arthritis, many years later, was arthritis 
consistent in both hips.  No medical reports associated with 
the claims folder, attributed the veteran's now present 
arthritis of the right hip to service or to his service-
connected left knee disability.  Therefore, based on the 
foregoing, service connection for a right hip disorder on a 
direct basis, or secondary to his service-connected left knee 
disability, is not warranted.  

Finally, service connection for a right knee disorder is not 
shown by the evidence of record.  Service medical records 
showed no findings, treatment, or diagnosis related to the 
veteran's right knee.  Only complaints related to the 
veteran's left knee were expressed in service.  

After service, there were numerous complaints of pain of both 
knees.  Although most of the complaints were related to his 
left knee, on some occasions, the veteran had chronic pain to 
include both of his knees.  In December 1998, the veteran was 
diagnosed by Dr. Egan for multiple joint pain, most 
consistent with degenerative arthritis.  

In February 2005, the VA examiner indicated that the veteran 
underwent VA examination in April 2004, and she did not 
address the issue of secondary service connection at that 
time.  She rendered an opinion which indicated, in pertinent 
part, that biomechanics of normal and abnormal walking 
refuted the overuse of the right side of the veteran's body 
which would affect his right knee.  She attributed this to 
the fact that the veteran hardly walked at all and therefore, 
there was no overuse of his nonservice connected side.  She 
stated that in her opinion, the discomfort in the 
contralateral extremity, including the hip and knee on the 
right, were unlikely to have been due to, or the result of, 
or aggravated by, the veteran's service-connected left knee 
disability.  

Accordingly, there is no evidence of right knee disability in 
service, there were no complaints related to the veteran's 
right knee until many years after service, and the only 
medical opinion of record related specifically to the 
veteran's right knee found it unrelated to the veteran's 
service-connected left knee.  As such, service connection is 
not warranted for a right knee disability on a direct basis 
or due to the veteran's service-connected left knee 
disability.  


ORDER

Service connection is denied for a back, bilateral shoulder, 
right hip and right knee disabilities on a direct basis and 
as secondary to the veteran's service-connected left knee 
disability.   




REMAND

Unfortunately, remand is again required on the issue of 
entitlement to service connection for bilateral leg 
disability.  

During an April 2004 VA examination, the veteran claimed that 
as it pertained to a disability of his legs that they 
swelled.  The Board notes that as it pertains to the 
veteran's legs, service connection has been granted for a 
left knee disability and service connection has been denied 
for a right hip disability and a right knee disability.  The 
record does not clearly indicate whether the veteran 
currently has a bilateral leg disability other than the 
disabilities which have already been adjudicated (i.e. right 
knee, right hip and left knee).  In the prior Board remand, 
it was requested that a VA examiner clearly indicate whether 
medical diagnoses of the claimed disorder could be made and 
if so whether it was related to service or to a service-
connected disability.

Although medical opinions have been obtained and associated 
with the records, none of the opinions clearly address this 
medical question.  

Remand instructions of the Board are neither optional or 
discretionary.  Full compliance with such instructions is 
mandated by law.  See Stegall v. West, 11 Vet. App. 268, 270-
71 (1998).  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should make the claims 
file available to Helen O'Donnell, 
M.D., for review and medical opinion 
as to whether the veteran currently 
have a right or left leg disability, 
not including a right hip, right knee 
or left knee disability.  If so, such 
disability should be identified.  If 
a leg disability is identified, Dr. 
O'Donnell should then 1) state 
whether it is at least as likely as 
not (a 50 percent or higher degree of 
probability) that the veteran's leg 
disability (right or left) is related 
to service and 2) whether it is 
proximately due to or the result of, 
or has been aggravated by, his 
service-connected left knee 
disability.  A detailed rationale for 
all opinions offered should be 
furnished.  If Dr. O'Donnell is 
unavailable, then the RO should 
schedule the veteran for an 
appropriate VA examination in 
connection with his bilateral leg 
disorder and the claims file should 
be made available to the examiner for 
review.  After reviewing the claims 
file, and examining the veteran, the 
examiner should furnish an opinion 
with respect to the questions raised 
above

2.  After completion of the above, 
the RO should again review the 
expanded record and determine if 
service connection is warranted for a 
bilateral leg disorder.  If the 
benefit sought on appeal remains 
denied, the RO should issue to the 
veteran and his representative a 
supplemental statement of the case 
(SSOC), and they should be given the 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
K. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


